The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication September 18, 2020.  By Preliminary Amendment of September 18, 2020, the Applicant amended claims 4, 5, 6, 9, 10, 11, 12, 14, 15 and 16. Therefore, claims 1 to 17 are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2020 was filed before the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  abbreviation is used without full presentation of word or phrase.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US Patent Publication 2014/0104190 A1) in view of Davidson (US Patent Publication 2014/0104195 A1).
	In regard of claim 1, Davidson discloses a system for processing touch data, the system comprising: an operating system having a user interface and being configured to process touch data according to a first protocol (See at least Figure 1 of Davidson illustrating a system for processing touch data having an operating system (120) with a user interface (110, 112, 114) to process data according the first protocol as discussed in paragraphs [0025-0036] ); a software application running on the operating system, 
	However, the reference to Davidson does not specifically discuss the operating system being configured such that, where the first touch data corresponds to the application window of the software application on the user interface, the operating system communicates the first touch data to the software application, the software application being configured such that, where the first touch data received from the operating system corresponds to the second touch data received from the touch controller, the software application processing the first and/or second touch data according to a second protocol. 
	In the same filed of endeavor, Davidson ‘195 discloses a system for processing touch data which includes the operating system configured that the first touch data corresponds to the application window (418) of the software application on the user interface (108) the operating system communicates (426) the first touch data to the software application, the software application receives the first touch data from the touch controller (102) processing the first and second touch data (110)3 according to a 
Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to provide the application window on a display of system of Davidson ‘195 with the system of Davidson ‘190 in order to enable a user to launch and interact with multiple applications concurrently. 
	In regard of claim 2, Davidson’190 and Davidson’195 further disclose a system according to claim 1, wherein the operating system being configured such that, where the first touch data does not correspond to the application window on the user interface, the operating system processes the first touch data according to the first protocol (See at lest paragraphs [0064-0066] of Davidson’190 and Figure 3 of Davidson ‘195 illustrating that the first touch data does not corresponds to the application window (302) N the operating system processes the first touch data according to the first protocol (308) as also discussed in paragraphs [0061-0072] of Davidson ‘195). 
	In regard of claim 3, Davidson’190 and Davidson’195 further disclose a system according to claim 2, wherein processing the first touch data according to the first protocol comprises identifying and processing touch gestures (See at least paragraphs [0044, 0058-0062 of Davidson ‘190 and Figure 6 of Davidson ‘195 illustrating the first touch data (606) according to the first protocol comprises identifying and processing touch gestures (610) as discussed in paragraph [0096]). 
	In regard of claim 4, Davidson’190 and Davidson’195 further disclose a system according to claim 1, the software application being configured such that, where the first touch data received from the operating system does not correspond to the second touch 
	In regard of claim 5, Davidson’190 and Davidson’195 further disclose a system according to claim 1, wherein the first touch data comprises a touch co-ordinate corresponding to a position on the user interface, and wherein the first touch data corresponds to the application window on the user interface when the touch co-ordinate matches the portion of the user interface covered by the application window (See paragraphs [0028, 0034] of Davidson ‘190 and Figures 2-6 of Davidson ‘195 illustrating how the first touch data coordinate is determined (212) corresponds to the application window (214) and matches the portion covered by the application window (218, 222) as discussed in paragraphs [00 33-0050] of Davidson ‘195)
	In regard of claim 6, Davidson’190 and Davidson’195 further disclose a system according to claim 1, wherein the software application processes the first touch data and second touch data according to a second protocol to generate a processed touch output (See at least paragraphs [0038-0039] of Davidson ‘190 and Figures 4-6 of Davidson ‘195 showing how the software application processes the first touch data (624) and second touch data (622) processing data according a second protocol (626) to generate touch output (621)). 
	In regard of claim 7, Davidson’190 and Davidson’195 further disclose a system according to claim 6, wherein the second touch data provides touch metadata for the touch event described in the first touch data (See at least paragraph [0044] of Davidson 
	In regard of claim 8, Davidson’190 and Davidson’195 further disclose a system according to claim 7 wherein the metadata in the second touch data is one or more of the following: device lift up indication, pressure, speed, direction, predictive data, low latency position, shape, type of touching device, orientation of touching device, angle of touching device (See at least paragraphs [0022, 0044] of Davidson ‘195 discussing metadata in the second touch data including speed, or direction, shape of touch). 
	In regard of claim 9, Davidson’190 and Davidson’195 further disclose a system according to claim 6, wherein the processed touch output comprises one or more of predictive touch output, smoothed touch output, filtered touch output and/or touch output having increased spatial accuracy (See at least Figure 2 of Davidson ‘195 reference numerals (210, 218) illustrating filtered touch output as discussed in paragraphs [00.53-0060]) 
	In regard of claim 10, Davidson’190 and Davidson’195 further disclose a system according to claim 1, wherein the first and/or second channels are logical or physical data connections (See at least Figure 5 of Davidson ‘195 illustrating channels physical data connection (528, 122, 124) as discussed in paragraphs [0088-0089]). 
	In regard of claim 11, Davidson’190 and Davidson’195 further disclose a system according to claim 1, wherein the first touch data is a USB HID data and the first channel is a USB HID API channel of the operating system (See at least Figure 5 of Davidson ‘195 illustrating the first touch data is a USB touch data (528) and the first channel is API (522))  
claim 12, Davidson’190 and Davidson’195 further disclose a system according to claim 1, wherein an interaction area is a sub-portion of an application window displayed by the application on the user interface, and wherein the software application being configured to process the touch data according to the second protocol where the first touch data corresponds to the interaction area (See at least Figure 5 of Davidson ‘195 illustrating an interaction area is a sub-portion of an application window (516) and wherein the software application configured to process the touch data according to the second protocol (524) as discussed in paragraphs [.0087-0088]) 
	In regard of claim 13, Davidson’190 and Davidson’195 further disclose a system according to claim 12, wherein the interaction area comprising user interface elements and wherein the software application being configured to process the touch data according to the first protocol or another protocol where the first touch data corresponds to the user interface elements in the interaction area (See at least Figure 5 of Davidson’195 illustrating interaction area with user interface elements (102, 110) and software application (104) for processing the first touch data according the first protocol). 
	In regard of claim 17, Davidson’190 and Davidson’195 further disclose a method for processing touch data in a touch system, the touch system comprising: an operating system having a user interface and being configured to process touch data according to a first protocol; a software application running on the operating system, the software application providing an application window on the user interface and being configured to process touch data according to a second protocol; the method comprising the steps of: receiving a first touch data corresponding to a touch event at the operating system .
Claims 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US Patent Publication 2014/0104190 A1) in view of Davidson (US Patent Publication 2014/0104195 A1) and further in view of Buening (US Patent Publication 2013/0263042 A1).
	In regard of claim 14, Davidson’190 and Davidson’195 further disclose a system according to claim 1.
	However the combination of Davidson’190 and Davidson’195 does not specifically show the system, wherein the second channel comprising data sent to an operating system port where the software application is listening. 
	In the same field of endeavor, Buening discloses a touch system which uses one channel for operating listening software application as discussed in paragraph [0068].
Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to provide the listening application of Buening for the system of 
	In regard of claim 16, Davidson’190, Davidson’195 and Buening further disclose a system according to claim 1, wherein the second touch data comprises proprietary features or features that cannot be processed by the operating system's standard protocol alone (See at least paragraph [0011] of Buening wherein usage of fingerprint as proprietary feature is discussed). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US Patent Publication 2014/0104190 A1) in view of Davidson (US Patent Publication 2014/0104195 A1) and further in view of Christansson (US Patent Publication 2015/0346911 A1).
	In regard of claim 15, Davidson’190 and Davidson’195 further disclose a system according to claim 1.
	However, the combination of Davidsons does not discuss a system, wherein the touch controller being configured to receive and process a touch signal from a touch sensing apparatus comprising one of an FTIR, above-surface, p-cap, resistive wire, optical imaging, or acoustic touch systems. 
	In the same field of endeavor, Christansson discloses at least in Figure 2 the touch system (100) with a touch controller (10) which uses FTIR  and resistive wire as discussed in paragraph [0069, 0099, 0108, 0113].
Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use a resistive wire touch sensing of Christansson for the system . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The prior art of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 to consider these references fully when responding to this action.
The U.S. Patent Publication 2013/0263042 A1 to Buening 
US Patent Publication 2012/0299852 A1 to Hsu et al..
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692